DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 07/13/2020, 12/28/2021, 04/05/2022 and 06/30/2022 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, 13, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa, U.S. Patent Application Publication 2012/0188040.
Regarding Claim 1, Ogawa teaches, an inductor component (Fig. 2) comprising: 
an element body (11, 15); 
a coil (14) provided in the element body; and 
an outer electrode (12, 13) provided to the element body and electrically connected to the coil, wherein 
the outer electrode includes 
an underlying layer embedded (12a, 13a) in the element body such that part of the underlying layer (12b, 13b) protrudes from a surface of the element body, and 
a coating film (16, 17) covering a portion of the underlying layer exposed at the element body.  (Ogawa: Figs. 1-3, para. [0043], [0048], [0050]).

Regarding Claim 2, Ogawa further teaches, wherein the element body includes a bottom surface that faces a mounting substrate (“a circuit board” [0052]) when the element body is mounted, and part of the underlying layer protrudes from the bottom surface.  (Ogawa: Fig. 2, para. [0043], [0052]).
Regarding Claim 3, Ogawa further teaches, wherein the underlying layer does not protrude from a surface other than the bottom surface of the element body.  (Ogawa: Fig. 2, para. [0043]).
Regarding Claim 7, Ogawa further teaches, wherein an interface between the underlying layer (16, 17) and the element body is covered by the coating film when viewed from the bottom surface of the element body.  (Ogawa: Fig. 2, para. [0043]).
Regarding Claim 8, Ogawa further teaches, wherein part of the underlying layer protruding from a surface of the element body includes an overhanging portion (overhanging portion of 12b, 13b) on the surface of the element body.  (Ogawa: Fig. 2, para. [0043]).
Regarding Claim 13, Ogawa further teaches, wherein an interface between the underlying layer (16, 17) and the element body is covered by the coating film when viewed from the bottom surface of the element body.  (Ogawa: Fig. 2, para. [0043]).
Regarding Claim 17, Ogawa further teaches, wherein part of the underlying layer protruding from a surface of the element body includes an overhanging portion (overhanging portion of 12b, 13b) on the surface of the element body.  (Ogawa: Fig. 2, para. [0043]).
Regarding Claim 18, Ogawa further teaches, wherein part of the underlying layer protruding from a surface of the element body includes an overhanging portion (overhanging portion of 12b, 13b) on the surface of the element body.  (Ogawa: Fig. 2, para. [0043]).

Claims 4, 5, 9, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, as applied to claims 2 and 3, respectively, in view of Ogino et al., (hereinafter Ogino), U.S. Patent Application Publication 2017/0278624.
Regarding Claim 4 and similarly claim 9, Ogawa is silent on the underlying layer not protruding from the end surface and is exposed. (Ogawa: Figs. 1-3, para. [0043], [0048]).
Ogawa does not explicitly teach, wherein the element body includes an end surface intersecting with the bottom surface of the element body, and the underlying layer does not protrude from the end surface and is exposed.
However, Ogino teaches (Fig. 2), wherein the element body includes an end surface (103, 104) intersecting with the bottom surface (102) of the element body, and the underlying layer (24) does not protrude from the end surface and is exposed.  (Ogino: Figs. 1-4, para. [0039], [0040], [0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the underlying layer (12a, 13a) of Ogawa to include the underlying layer (24) that does not protrude from the end surface and is exposed of Ogino, the motivation being to provide that “the first and second comb-tooth blocks 241, 242 may be exposed on the end surfaces 103, 104 and the bottom surface 102 of the insulator 10” [0051].  (Ogino: Fig. 2, para. [0051]).  Therefore, the limitations of Claim 4 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 5, the combination of Ogawa in view of Ogino further teaches, wherein a protruding amount of the outer electrode (Ogino: 30b) from the end surface is smaller than a protruding amount of the outer electrode (Ogino: 30A, 302) from the bottom surface of the element body, the motivation being to provide that “the first and second comb-tooth blocks 241, 242 may be exposed on the end surfaces 103, 104 and the bottom surface 102 of the insulator 10” [0051].  (Ogino: Figs. 1-4, para. [0051], [0053]).
Regarding Claim 14, the combination of Ogawa in view of Ogino further teaches, wherein an interface between the underlying layer (Ogawa: 16, 17) and the element body is covered by the coating film when viewed from the bottom surface of the element body.  (Ogawa: Fig. 2, para. [0043]).
Regarding Claim 15, the combination of Ogawa in view of Ogino further teaches, wherein an interface between the underlying layer (Ogawa: 16, 17) and the element body is covered by the coating film when viewed from the bottom surface of the element body.  (Ogawa: Fig. 2, para. [0043]).
Regarding Claim 19, the combination of Ogawa in view of Ogino further teaches, wherein part of the underlying layer protruding from a surface of the element body includes an overhanging portion (Ogawa: overhanging portion of 12b, 13b) on the surface of the element body.  (Ogawa: Fig. 2, para. [0043]).
Regarding Claim 20, the combination of Ogawa in view of Ogino further teaches, wherein part of the underlying layer protruding from a surface of the element body includes an overhanging portion (Ogawa: overhanging portion of 12b, 13b) on the surface of the element body.  (Ogawa: Fig. 2, para. [0043]).

Claims 6, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, as applied to claims 2 and 3, respectively, in view of Aoki et al., (hereinafter Aoki), U.S. Patent Application Publication 2018/0286566.
Regarding Claim 6 and similarly claim 10, Ogawa teaches the underlying layer (12, 13) comprises equal thickness in the element body though not disposed on the end surface. (Ogawa: Figs. 1-3, para. [0043], [0048]).
Ogawa does not explicitly teach, wherein a thickness of the underlying layer at the bottom surface is equal to a thickness of the underlying layer at an end surface of the element body.
However, Aoki teaches (Fig. 3), wherein a thickness of the underlying layer (31) at the bottom surface (2c) is equal to a thickness of the underlying layer (32) at an end surface (2a) of the element body (“[t]he conductor portions 31 and 32 have, for example, the same shape” [0031]).  (Aoki: Figs. 1-4, para. [0030], [0031], [0033], [0036]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the underlying layer (12a, 13a) of Ogawa to include the thickness of the underlying layer (31, 32) at the bottom surface equal to a thickness at an end surface of Aoki, the motivation being that “the solder is provided not only on the side face 2c but also on the end faces 2a and 2b, it is possible to further improve the mounting strength” [0068].  (Aoki: Fig. 3, para. [0068]).  Therefore, the limitations of Claim 6 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 16, Ogawa further teaches, wherein an interface between the underlying layer (Ogawa:16, 17) and the element body is covered by the coating film when viewed from the bottom surface of the element body.  (Ogawa: Fig. 2, para. [0043]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Ogino, as applied to claims 4 and 5, respectively, and further in view of Aoki.
Regarding Claim 11, Ogawa is silent on the underlying layer not protruding from the end surface and is exposed, and 
teaches the underlying layer (Ogawa: 12, 13) comprises equal thickness in the element body though not disposed on the end surface. (Ogawa: Figs. 1-3, para. [0043], [0048]).
Ogawa does not explicitly teach, wherein the element body includes an end surface intersecting with the bottom surface of the element body, and the underlying layer does not protrude from the end surface and is exposed, and 
wherein a thickness of the underlying layer at the bottom surface is equal to a thickness of the underlying layer at an end surface of the element body.
However, Ogino teaches (Fig. 2), wherein the element body includes an end surface (103, 104) intersecting with the bottom surface (102) of the element body, and the underlying layer (24) does not protrude from the end surface and is exposed.  (Ogino: Figs. 1-4, para. [0039], [0040], [0049]).
Further, Aoki teaches (Fig. 3), wherein a thickness of the underlying layer (31) at the bottom surface (2c) is equal to a thickness of the underlying layer (32) at an end surface (2a) of the element body (“[t]he conductor portions 31 and 32 have, for example, the same shape” [0031]).  (Aoki: Figs. 1-4, para. [0030], [0031], [0033], [0036]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the underlying layer (12a, 13a) of Ogawa to include the underlying layer (24) that does not protrude from the end surface and is exposed of Ogino, the motivation being to provide that “the first and second comb-tooth blocks 241, 242 may be exposed on the end surfaces 103, 104 and the bottom surface 102 of the insulator 10” [0051].  (Ogino: Fig. 2, para. [0051]).  
Further, it would have been obvious, to modify the underlying layer (12a, 13a) of the combination of Ogawa in view of Ogino to include the thickness of the underlying layer (31, 32) at the bottom surface equal to a thickness at an end surface of Aoki, the motivation being that “the solder is provided not only on the side face 2c but also on the end faces 2a and 2b, it is possible to further improve the mounting strength” [0068].  (Aoki: Fig. 3, para. [0068]).  Therefore, the limitations of Claim 11 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 12, the combination of Ogawa in view of Ogino and further in view of Aoki further teaches, wherein a protruding amount of the outer electrode (Ogino: 30b) from the end surface is smaller than a protruding amount of the outer electrode (Ogino: Aoki: 30A, 302) from the bottom surface of the element body, the motivation being to provide that “the first and second comb-tooth blocks 241, 242 may be exposed on the end surfaces 103, 104 and the bottom surface 102 of the insulator 10” [0051].  (Ogino: Figs. 1-4, para. [0051], [0053]), and teaches, (Aoki: Fig. 3), wherein a thickness of the underlying layer (Aoki: 31) at the bottom surface (Aoki: 2c) is equal to a thickness of the underlying layer (Aoki: 32) at an end surface (Aoki: 2a) of the element body (“[t]he conductor portions 31 and 32 have, for example, the same shape” [0031]), the motivation being that “the solder is provided not only on the side face 2c but also on the end faces 2a and 2b, it is possible to further improve the mounting strength” [0068].  (Aoki: Figs. 1-4, para. [0030], [0031], [0033], [0036], [0068]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
8/23/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837